Per Curiam.
Respondent moves the dismissal of the appeal herein because no bond has been filed. A bond was filed by one Hans Pederson, as principal,- with two sureties. It is conditioned that Hans Pederson will pay any judgment *127that may be rendered against him upon the appeal or the dismissal thereof. Pederson was not a party to the action, and no judgment could be rendered against him. . No judgment could be rendered against the sureties upon an affirmance of the appeal, because they had not so agreed. The case is governed by the rule in Bruhn v. Steffins, 66 Wash. 144, 119 Pac. 29, and must be dismissed. It is so ordered.